DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments in combination with arguments, see Remarks and Claims filed 03/22/2022 with respect to claim rejections under 35 USC 112 has been considered and are persuasive. Rejections of claims 1-2, 4-16 and 18-25 under 35 USC 112(b) are withdrawn.
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive with regards to the 35 USC 102 and 103. 
The Applicant argues that Hong does not disclose monitoring “movement” and “wearable item moves relative to a body part of a patient while the patient wears the wearable item”, and does not disclose “sensor arrangement is in intermittent patterns of contact and non-contact with the patient as a result of movement of a wearable item while the patient wears the wearable item.” This argument is fully considered but is not convincing for at least the reasons cited below. 
The claim, as currently recited appears to be directed towards a portion of a human body which renders the limitation unpatentable subject matter for being directed to or encompassing a human organism. It is also noted that Hong, in paragraph 0209 discusses allowing the user to move or adjust the fit of the biometric monitoring device, while being worn, to improve signal quality. This shows that it is known that the wearable device can move relative to the subject. It also teaches, or at least suggests, that the quality of fit could change as a result of movement of the wearable device. 
Detecting a period of being in contact or non-contact is understood as the period the device is being worn and a period the device is not being worn. It is also noted that paragraph 0239 discloses that when the sensors are positioned in a device that is not in direct contact with the skin, the device can automatically detect the data once the user places the device against the skin (para 0239, last 3 lines). Thereby, further distinguishing between in-contact and not-in-contact periods.
Regarding monitoring the motion/movement of the user, Hong discusses in various paragraphs, monitoring activity or motion of the user to adjust or modify characteristics of triggering, acquiring, and/or obtaining desired measurement or data (para 00116) which can be used to determine a respiratory rate of the patient. Hong in paragraph 0405 also discusses using motion data collected from motion sensors of the biometric monitoring device to indicate whether the device is being worn or not. 
For at least the reasons cited above, Hong is understood to disclose, or at least teach the limitations as currently recited. The rejection is FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-2, 4-16, and 18-27 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 1 and 16 recite the limitations “wherein the wearable item moves relative to a body part of the patient while the patient wears the wearable item”. Therefore, the claims positively-recite connection of an apparatus to the human body. Recommended claim language would be reciting a functional connection (e.g. configured to be, designed to be, etc.). Claims 2, 4-15, and 18-27 are also rejected for depending on claims 1 and 16, inheriting the same deficiency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-9, 16, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20140275852A1 granted to Hong et al. (hereinafter “Hong”).
Regarding claim 1, Hong discloses a method for monitoring a patient (para 0007, “method of operating the wearable fitness monitoring device”), the method comprising: receiving sensor signals from a sensor arrangement (para 0135, “the biometric monitoring device may include one or more light detectors (photodiodes, phototransistors, etc.)”, para 0141), wherein the sensor arrangement is incorporated on or within a wearable item (para 0238 “integrated into and worn in a necklace…”, see para 0239), wherein the wearable item moves relative to a body part of the patient while the patient wears the wearable item, wherein the sensor arrangement is in intermittent patterns of contact and non-contact with the patient as a result of movement of the wearable item while the patient wears the wearable item (this limitation is considered to be a non-functional language and is not given any patentable weight. The limitation merely recites that the wearable item moves relative to a body part of the patient. This does not appear to be a step required within the method, but rather, something that could happen to the wearable device. Nevertheless, the examiner points to para 0238 which recites that the sensor is arranged in a necklace, which is capable of moving relative to the skin and/or the body part of the user); extracting movement information from the sensor signals (para 0013, para 0016, “detecting motion of the wearable fitness monitoring device”), wherein the sensor signals are generated while the patient wears the wearable item (para 0016 “upon determining via the worn detection mode that the wearable fitness monitoring device is proximate to the user's skin, operating the heart rate monitor in a first mode configured to determine one or more characteristics of the user's heartbeat waveform.”, para 0135, “the biometric monitoring device may include one or more light detectors (photodiodes, phototransistors, etc.)”; It is also noted that the claim does not require the sensor signals to only be generated when the wearable item is worn, therefore, even during continuous monitoring, this limitation would be met); determining a sensing period as a period of contact between the sensor arrangement and the body part of the patient (para 0015 “detect the device is unworn state or in a worn state”) based on the movement information extracted from the sensor signals which are generated while the patient wears the wearable item (para 0013, “the plurality of sensors of the device includes a motion detecting sensor…. includes an accelerometer, a magnetometer, an altimeter, a GPS detector, or a combination of any of these. determining from information output by the motion detecting sensor that the wearable fitness monitoring device has had been still for at least a defined period; and in response to detecting that the wearable fitness monitoring device has had been still for at least the defined period, performing operation (c) described above”; therefore, it is understood that motion data is being used to determine a period to perform or end sensing. Furthermore, this is done when the device is worn, while the device goes in low power mode when it is detected not to be worn); and determining a respiratory rate of the patient based on the sensor signals occurring during the sensing period (para 0141, “These optical sensors may sample, acquire and/or detect physiological data which may then be processed or analyzed (for example, by resident processing circuitry) to obtain data that is representative of, for example, a user's heart rate, respiration, heart rate variability, oxygen saturation (SpO2), blood volume, blood glucose, skin moisture, and/or skin pigmentation level.”).

It is noted that the period of contact is being considered to be the same as the period the device is detected to be worn, and the period of non-contact, is considered to be the period the device is not worn properly.  

Regarding claim 2, Hong renders the method of claim 1 obvious as recited hereinabove, Hong discloses wherein the wearable item is a pendant on a necklace (para 0238 “integrated into and worn in a necklace…”).  

Regarding claim 4, Hong renders the method of claim 1 obvious as recited hereinabove, Hong discloses wherein determining the sensing period includes: determining one or more periods of non-contact between the sensor arrangement and the body part of the patient, and excluding the one or more periods of non-contact to determine the period of contact between the sensor arrangement and the body part of the patient (para 0015, detecting the device is in an unworn state … worn state).  

Regarding claim 5, Hong renders the method of claim 1 obvious as recited hereinabove, Hong discloses wherein the movement information indicates movement of the wearable item along a subset of three directional axes (para 0333).  

Regarding claim 6, Hong renders the method of claim 5 obvious as recited hereinabove, Hong discloses wherein the subsetis one of: (1) a single axis, and (2) a combination of two of the three directional axes (para 0333 “When sensors provide more than one dimensional data, e.g., such as 3-axis accelerometers, or 3 axis motion sensors + altimeter (totaling 4-axis data), timings and relevant sizes of peaks in all axes may be taken into account to determine whether or not the peaks in one or more of the axes are generated by a stroke or not”, it is understood that not all axes must be taken into account).  

Regarding claim 7, Hong renders the method of claim 5 obvious as recited hereinabove, Hong discloses method of claim 5, further comprising: combining the sensor signals generated alongit is understood that not all axes must be taken into account)  

Regarding claim 8, Hong renders the method of claim 5 obvious as recited hereinabove, Hong discloses wherein determining the period of contact includes: determining at least one time window where the movement information indicates that movement of the wearable item along the subset of three directional axes while the patient wears the wearable item is below at least a first predetermined value (para 0117, 0120, 0130 “measure a physiologic parameter of the user during one or more periods where the user is motionless (or the user's motion is below a predetermined threshold), such as when the user is sitting, lying down, asleep, or in a sleep stage (e.g., deep sleep).”).  

Regarding claim 9, Hong renders the method of claim 8 obvious as recited hereinabove, Hong discloses wherein the first predetermined value is indicative of one of: a sitting state, a lying down state, standing still, and a sleep state (para 0130 “measure a physiologic parameter of the user during one or more periods where the user is motionless (or the user's motion is below a predetermined threshold), such as when the user is sitting, lying down, asleep, or in a sleep stage (e.g., deep sleep).”).  


Regarding claim 16, Hong discloses a monitor, (para 0007, “wearable fitness monitoring device”) comprising: a memory  (para 0106 “memory”), wherein the memory is configured to store instructions; and a processor, wherein the processor is configured to execute the instructions to generate informationpertaining to a patient to be monitored (para 0106 “a processor may be controlled by computer-executable instructions stored in memory”), the processor including: (a) a contact detector, wherein the contact detector is configured to receive sensor signals from a sensor arrangement (para 0015 “detect the device is unworn state or in a worn state”; para 0135, 0141), wherein the sensor arrangement is incorporated on or within a wearable item, wherein the wearable item moves relative to a body part of the patient while the patient wears the wearable item, wherein the sensor arrangement is in intermittent patterns of contact and non-contact with the patient as a result of movement of the wearable item while the patient wears the wearable item (this limitation is considered to be a non-functional language and is not given any patentable weight. The limitation merely recites that the wearable item moves relative to a body part of the patient. This does not appear to be a limitation or component that is required within the monitor device, but rather, something that could happen to the wearable device. Nevertheless, the examiner points to para 0238 which recites that the sensor is arranged in a necklace, which is capable of moving relative to the skin and/or the body part of the user), wherein the contact detector is configured to extract movement information from the sensor signals (para 0013, para 0016, “detecting motion of the wearable fitness monitoring device”), and wherein the contact detector is configured to determine a sensing period as a period of contact between the sensor arrangement and the body part of the patient based on the movement information extracted from the sensor signals which (para 0015 “detect the device is unworn state or in a worn state”) are generated while the patient wears the wearable item (para 0013, “the plurality of sensors of the device includes a motion detecting sensor…. includes an accelerometer, a magnetometer, an altimeter, a GPS detector, or a combination of any of these. determining from information output by the motion detecting sensor that the wearable fitness monitoring device has had been still for at least a defined period; and in response to detecting that the wearable fitness monitoring device has had been still for at least the defined period, performing operation (c) described above”; therefore, it is understood that motion data is being used to determine a period to perform or end sensing. Furthermore, this is done when the device is worn, while the device goes in low power mode when it is detected not to be worn), and (b) a respiratory rate calculator configured to determine a respiratory rate of the patient based on the sensor signals occurring during the sensing period (para 0141, “These optical sensors may sample, acquire and/or detect physiological data which may then be processed or analyzed (for example, by resident processing circuitry) to obtain data that is representative of, for example, a user's heart rate, respiration, heart rate variability, oxygen saturation (SpO2), blood volume, blood glucose, skin moisture, and/or skin pigmentation level.”).
It is noted that the period of contact is being considered to be the same as the period the device is detected to be worn, and the period of non-contact, is considered to be the period the device is not worn properly.  

Regarding claim 18, Hong renders the monitor of claim 16 obvious as recited hereinabove, Hong discloses wherein determining the sensing period includes: determining one or more periods of non-contact between the sensor arrangement and the body part of the patient, and excluding the one or more periods of non-contact to determine the period of contact between the sensor arrangement and the body part of the patient (para 0015, detecting the device is in an unworn state … worn state).

Regarding claim 19, Hong renders the monitor of claim 16 obvious as recited hereinabove, Hong discloses wherein the movement information indicates movement of the wearable item along a subset of three directional axes (para 0333).  

Regarding claim 20, Hong renders the monitor of claim 19 obvious as recited hereinabove, Hong discloses wherein the subsetis one: a single axis, excluding the remaining two axes, of the three directional axes, and-s a combination of two of the three directional axes (para 0333 “all axes may be taken into account”, it is understood that not all axes must be taken into account).  

Regarding claim 21 Hong renders the monitor of claim 19 obvious as recited hereinabove, Hong discloses wherein the contact detector is configured to combine the sensor signals generated alonga combination of two of the three directional axes to generate the movement information (para 0333 “all axes may be taken into account”, it is understood that not all axes must be taken into account).  

Regarding claim 22, Hong renders the monitor of claim 19 obvious as recited hereinabove, Hong discloses wherein the contact detector is to determine the sensing period by determining at least one time window where the movement information indicates that movement of the wearable item along the subset of three directional axes while the patient wears the wearable item is below at least a first predetermined value (para 0117, 0120, 0130 “measure a physiologic parameter of the user during one or more periods where the user is motionless (or the user's motion is below a predetermined threshold), such as when the user is sitting, lying down, asleep, or in a sleep stage (e.g., deep sleep).”; para 0333 “all axes may be taken into account”, it is understood that not all axes must be taken into account).  

Regarding claim 23, Hong renders the monitor of claim 22 obvious as recited hereinabove, Hong discloses wherein the first predetermined value is indicative of one of a sitting state, a lying down state, standing still, and a sleep state (para 0117, 0120, 0130 “measure a physiologic parameter of the user during one or more periods where the user is motionless (or the user's motion is below a predetermined threshold), such as when the user is sitting, lying down, asleep, or in a sleep stage (e.g., deep sleep).”).  .  
Claims 10-13, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (20140275852A1)  as applied to claims  1-2, 4-9, 16, and 18-23 above, and further in view of US Pat Pub No. 20130197375 granted to Heise et al. (hereinafter “Heise” – previously recited).

Regarding claim 10, Hong discloses the method of claim 8, but fails to disclose wherein determining the at least one time window includes: identifying a plurality of candidate time windows, ranking the candidate time windows based on at least one parameter, and selecting the at least one time window from the plurality of candidate time windows based on the ranking, wherein the at least one parameter corresponds to at least one parameter of the sensor signals in each of the plurality of candidate time windows and wherein unselected ones of the candidate time windows are discarded as containing noise or spurious signals.  
Heise teaches a system for detecting and monitoring physiological movements such as heartbeat and respiration. Heise teaches applying a windowed peak to peak deviation analysis to the data to identify physiological data such as windowed instantaneous heart rates, individual cardiac pulses, respiration, restlessness, or other parameters from the electronic signals (para 0051). This allows drawing segments with smallest amplitude noises such as body motion artifacts (para 0075, fig. 8). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Hong with the teachings of Heise to provide the predictable result of allows drawing segments with smallest amplitude noises such as body motion artifacts to determine the physiological data such as respiratory rate).

Regarding claim 11, Hong as modified by Heise renders the method of claim 10 obvious as recited hereinabove, Hong teaches wherein the at least one parameter of the sensor signals is based on amplitudes of the sensor signals in the plurality of candidate windows (para 0209, monitoring the amplitude … moving the position of the biometric monitoring device to a different location which gives a higher amplitude signal) .  

Regarding claim 12, Hong as modified by Heise renders the method of claim 10 obvious as recited hereinabove, Hong teaches wherein the at least one parameter of the sensor signals is based on sensitivity of the sensor arrangement (para 0209 discussing the amplitude signal which is used to adjust the device to determine the best signal).  

Regarding claim 13, Hong as modified by Heise renders the method of claim 10 obvious as recited hereinabove, Heise teaches wherein the at least one parameter of the sensor signals is based on a median value of the sensor signals in the plurality of candidate time windows (para 0077, it is understood that taking average values or medians are well known in the art).  

Regarding claim 24, Hong discloses the monitor of claim 22, but fails to disclose wherein the contact detector determines the at least one time window by: identifying a plurality of candidate time windows, ranking the candidate time windows based on at least one parameter, and selecting the at least one time window from the plurality of candidate time windows based on the ranking, wherein the at least one parameter corresponds to at least one parameter of the sensor signals in each of the plurality of candidate time windows and wherein unselected ones of the candidate time windows are discarded as containing noise or spurious signals.  
Heise teaches a system for detecting and monitoring physiological movements such as heartbeat and respiration. Heise teaches applying a windowed peak to peak deviation analysis to the data to identify physiological data such as windowed instantaneous heart rates, individual cardiac pulses, respiration, restlessness, or other parameters from the electronic signals (para 0051). This allows drawing segments with smallest amplitude noises such as body motion artifacts (para 0075, fig. 8). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Hong with the teachings of Heise to provide the predictable result of allows drawing segments with smallest amplitude noises such as body motion artifacts to determine the physiological data such as respiratory rate).


Regarding claim 25, Hong as modified by Heise renders the monitor of claim 24 obvious as recited hereinabove, Hong teaches wherein the at least one parameter of the sensor signals is based on at least one of: amplitudes of the sensor signals in the plurality of candidate windows, and sensitivity of the sensor arrangement (para 0077, it is understood that taking average values or medians are well known in the art).  


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (20140275852A1)  as applied to claims  1-2, 4-9, 16, and 18-23 above, and further in view of US Pat Pub No. 20160007864 granted to Scharf et al. (hereinafter “Scharf” -previously recited).	
Regarding claim 14, Hong discloses the method of claim 1, Hong discloses further comprising: generating variance values for the sensor signals during the one or more candidate respiratory intervals corresponding to the sensing period , wherein the variance values are generated for at least the subset of the three directional axes and are indicative of one or more corresponding motion levels of the wearable item; and determining the period of contact between the sensor arrangement and the body part of a patient based on one or more of the median values and one or more of the variance values (para 0405) but fails to disclose generating median values based on amplitudes of the sensor signals during one or more candidate respiratory intervals corresponding to the sensing period, wherein the median values are generated for at least a subset of three directional axes and indicative of one or more corresponding orientations of the wearable item.
Scharf teaches a portable system and method having pulse oximeter, accelerometer, signal analyzer configured to detect heart rate variability and respiratory rate. Scharf teaches that it is known to use an absolute orientation sensor which includes a 3-axes directions for detecting acceleration by placing the device near the human’s body (paras 0043-0047). This allows for monitoring the person during various stages to determine heart rate, HRV, respiratory rate, SpO2, exercise cadence, lactic threshold, and entrainment (para 0042). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Hong with the teachings of Scharf to provide monitoring the three directional axis indicative of the orientation of the wearable item in order to provide the predictable result of accurately determine heart rate, HRV, respiratory rate, SpO2, exercise cadence, lactic threshold, and entrainment.

Regarding claim 15, Hong as modified by Schafer renders the method of claim 14 obvious as recited hereinabove, Schafer teaches wherein determining the respiratory rate includes: generating power spectral estimates based on the sensor signals in the sensing period ; and calculating the respiratory rate based on the power spectral estimates (para 0004, 0013, 0040-0041).

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (20140275852A1)  as applied to claims  1-2, 4-9, 16, and 18-23 above, and further in view of US Pat Pub No. 20160302671 to Shariff et al. (hereinafter “Shariff”).
Regarding claim 26, Hong renders the method of claim 1 obvious as recited hereinabove, but fails to disclose wherein determining the respiratory rate of the patient based on the sensor signals occurring during the sensing period includes detecting movement of the patient's body due to movement of the patient's thorax caused by breathing during the sensing period.  
Shariff teaches a similar wearable electronic device that can be in the form of a pendant or necklace. Shariff teaches that it is known to use physiological sensor(s) 110 that are capable of detecting respiration rate include chest or abdomen straps that detect chest expansion, electrodes that measure electrical impedance across a wearer's thorax (paras 0018 and 0024) which would provide detecting the respiration rate among other physiological data to determine the health status of a person (para 0004). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Hong with the teachings of Shariff to provide detecting the respiratory rate of a subject by placing electrodes that measure electrical impedance across the wearer’s thorax. It is further noted that it is not novel to replace one known element with another to obtain predictable result (MPEP 2143).

Regarding claim 26, Hong renders the method of claim 16 obvious as recited hereinabove, but fails to disclose wherein the respiratory rate calculator is configured to determine the respiratory rate of the patient based on the sensor signals occurring during the sensing period as a result of movement of the patient's body due to movement of the patient's thorax caused by breathing during the sensing period.   
Shariff teaches a similar wearable electronic device that can be in the form of a pendant or necklace. Shariff teaches that it is known to use physiological sensor(s) 110 that are capable of detecting respiration rate include chest or abdomen straps that detect chest expansion, electrodes that measure electrical impedance across a wearer's thorax (paras 0018 and 0024) which would provide detecting the respiration rate among other physiological data to determine the health status of a person (para 0004). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Hong with the teachings of Shariff to provide detecting the respiratory rate of a subject by placing electrodes that measure electrical impedance across the wearer’s thorax. It is further noted that it is not novel to replace one known element with another to obtain predictable result (MPEP 2143).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792